DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 3, 5, 10-11, 13, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Veillette (US Publication 2009/0135716 A1).
In regards to claims 2, 10 and 17, Veillette (US Publication 2009/0135716 A1) A method comprising: determining hop counts between a particular network access point of a plurality of network access points and one or more others of the plurality of network access points (see paragraph 87; the mesh device E may look up its neighbor information table and realize mesh device D is one hop from the mesh gate A. Because mesh device E is two hops from the mesh gate A); evaluating communication effects on the particular network access point due to one or more non-network access points (see paragraph 123; the neighbor table may store a best parent field, a best five parents field, a mesh gate load field, a number of hops to the mesh gate field, and a mesh gate path signal quality field); operating the particular network access point according to assignments of channels determined in (see paragraph 138; The mesh gate may be configured to calculating various routing based on the compiled neighbor table; see paragraph 141;  The neighbor table may be used to determine a best path through the mesh network for messages; see paragraph 154; The procedure may also allow the mesh device to optimize the selected route over time as neighbor information is received and network situation changes); and wherein each of the non-network access points is not subject to the channel assignments (see figure 1B; the nodes form Mesh Network C and Mesh Network B are not included in the Paths 1 and 2).
In regards to claims 3 and 11, Veillette teaches wherein the determining hop counts comprises respectively determining how many of the plurality of network access points are one hop distant and two hops distant from the particular network access point (see paragraph 87; the mesh device E may look up its neighbor information table and realize mesh device D is one hop from the mesh gate A. Because mesh device E is two hops from the mesh gate A).
In regards to claims 5, 13 and 19 Veillette teaches wherein the evaluating communication effects comprises evaluating communication effects due to traffic load on the plurality of network access points (see paragraph 123; the neighbor table may store a best parent field, a best five parents field, a mesh gate load field, a number of hops to the mesh gate field, and a mesh gate path signal quality field).

Allowable Subject Matter
Claims 4, 6-9, 12, 14-16, 18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art fails to teach, the evaluation criteria that includes the linearly computed weights as claimed and interference effects as claimed (see for example claims 4 and 6).
Prior art Garcia-Luna-Aceves (US Patent 7580394 B2) teaches in Figure 2, an access point tree consisting of paths between access points.
Prior art Nozaki (US Publication 2006/0254741 A1) teaches, in figure 2, network paths between Access points consisting of one-hop and two-hop paths.
Response to Arguments
Applicant’s filing of the Terminal Disclaimer filed on 8/31/2021 results in the double patenting rejection being withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466